As filed with the Securities and Exchange Commission on August 14, 2013 Securities Act File No.333-184160 Investment Company Act File No.811-22754 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A (Check appropriate box or boxes) x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. 3 Post-Effective Amendment No. x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 3 Morgan Creek Series Trust (Exact Name of Registrant as Specified in Charter) 301 West Barbee Chapel Road, Chapel Hill, NC 27517 (Address of Principal Executive Offices) (919) 933-4004 (Registrant's Telephone Number) Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, DE 19808 (Name and Address of Agent for Service) Copies of Communications to: Bibb L. Strench Seward & Kissel LLP treet, NW Suite 800 Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate date of Proposed Public Offering: As soon as practicable after this Registration Statement is declared effective The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in Accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The Registrant will also file a Request for Acceleration of Effectiveness with the Securities and Exchange Commission requesting August 15, 2013 effectiveness. Morgan Creek Series Trust Prospectus dated August 15, 2013 Morgan Creek Tactical Allocation Fund Class A (MAGTX) Class C (MCGTX) Class I (MIGTX) Prospectus August 15, 2013 This prospectus contains information about the Morgan Creek Tactical Allocation Fund that you should know before investing. You should read this prospectus carefully before you invest or send money, and keep it for future reference. For questions or for Shareholder Services, please call 1-855-489-9939. The Securities and Exchange Commission has not approved or disapproved the shares described in this prospectus or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. [Morgan Creek Capital Management, LLC Logo] TABLE OF CONTENTS Page Morgan Creek Tactical Allocation Fund - Summary 3 Additional Information About the Fund’s Principal Investment Strategies and Risks 8 Management 15 Shareholder Information 17 Dividends and Capital Gains 27 Tax Considerations 27 Financial Highlights 28 Other Information Back Cover 2 MORGAN CREEK TACTICAL ALLOCATION FUND - SUMMARY Investment Objective The Fund’s investment objective is to provide long-term total investment returns (capital gains plus income). Fees and Expenses of the Fund The tables below describe the fees and expenses that you may pay if you buy, sell or hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Morgan Creek Tactical Allocation Fund. More information about these and other discounts is available from your financial professional and in “Sales Charge Reductions: Class A Shares” on page 19 of the prospectus. SHAREHOLDER FEES (paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) imposed on Purchases (as a % of offering price)* 5.75% None None Maximum Deferred Sales Charge (Load) (as a % of offering price**) 1.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions (as a % of offering price) N/A N/A N/A Short-Term Redemption Fee (as a % of amount redeemed, if applicable) N/A N/A N/A Maximum Account Fee N/A N/A N/A ANNUAL OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fee 0.75% 0.75% 0.75% Distribution/Service (12b-1) Fee 0.25% 1.00% None Other Expenses1 0.90% 0.90% 0.90% Acquired Fund Fees and Expenses
